[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                               APR 27, 2010
                             No. 09-14987                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                   D. C. Docket No. 07-03157-CV-JEC-1

SHANTAL JOLLY-CASTELLO,


                                                           Plaintiff-Appellant,

                                  versus

GWINNETT HEALTH SYSTEM,
CINDY WINTER,
MICHELLE PROBY,
In their individual capacity,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (April 27, 2010)

Before TJOFLAT, BIRCH and WILSON, Circuit Judges.
PER CURIAM:

       Shantal Jolly-Castello (“Jolly-Castello”) appeals the district court’s grant of

Gwinnett Health System’s (GHS’) motion for summary judgment as to her

complaint filed pursuant to Title VII of the Civil Rights Act of 1964. On appeal,

Jolly-Castello argues that she alleged at least five reasons showing pretext, and she

contends that in reviewing each of those reasons, the district court took on the role

of the jury and resolved the disputed facts in favor of GHS. We AFFIRM the

district court’s grant of GHS’ motion for summary judgment.

                                     I. BACKGROUND

       Jolly-Castello brought this action against GHS alleging employment

discrimination through termination and retaliation based on her race (African-

American) and national origin (Jamaican), in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a) and 2000e-3(a).1 R1-10. The

complaint alleged that Jolly-Castello worked for GHS as a Diagnostic

Mammography Technician and was terminated because of her race and national

origin, and in retaliation, after GHS brought several alleged patient complaints to

Jolly-Castello’s attention. Id. at 2, 5, 7. Jolly-Castello requested back pay and


       1
          The complaint was also brought against Cindy Winter and Michelle Salvemini-Proby in
their individual capacities but was dismissed without prejudice as to both of them for lack of
service. R4-74 at 1. Additionally, the complaint raised a disparate treatment claim that was later
abandoned. Id. at 43-44. Neither of these issues are raised in Jolly-Castello’s appeal.

                                                2
benefits, compensatory damages, punitive damages, injunctive relief, and

attorney’s fees. Id. at 9-10.

      After discovery, GHS moved for summary judgment arguing inter alia that

Jolly-Castello failed to establish a prima facie case of discrimination because she

did not show that other employees outside her protected class were involved in

similar conduct but treated differently. R2-44 at 9-10. GHS stated that it

discharged Jolly-Castello because she received more complaints than any of her

counterparts, the complaints included injuries requiring subsequent medical

attention, and Jolly-Castello proved incapable of appreciating the severity of the

complaints. Id. at 14. Accordingly, GHS claimed that Jolly-Castello failed to

show pretext. Id. at 14-16. Finally, GHS argued that Jolly-Castello failed to

establish a prima facie case of retaliation because she did not show that there was a

connection between her participation in a protected activity and the adverse

employment decision, and again failed to establish pretext. Id. at 19, 22-24.

      Jolly-Castello responded to GHS’ motion for summary judgment and argued

that GHS’ articulated nondiscriminatory reasons for terminating her were pretext

for unlawful discrimination because GHS failed to present any credible evidence

that she actually harmed any patient. R2-51 at 7-8. Specifically she claimed that

(1) mammograms were inherently painful; (2) GHS expected to get such routine



                                          3
complaints because of the equipment that was used, the hard surface on which the

breast must be placed, and the hard paddle that comes down on top of the breast to

flatten it; (3) a notice from the Food and Drug Administration (FDA) notifying

patients about a number to call in the instance of abuse was posted in each

mammogram examining room, and management received no complaints from the

FDA regarding Jolly-Castello; (4) the complaints against her did not mean she had

done anything wrong because they were stale and based on patients’ memories

without any corroborating medical evidence; and (5) each patient’s complaint had

problems that she alleged made them illegitimate or unbelievable. Id. at 16-18, 21-

33.

      The magistrate judge recommended granting GHS’ motion for summary

judgment. R4-74 at 1. Regarding her discriminatory termination claim, the

magistrate judge found that Jolly-Castello failed to demonstrate that similarly

situated employees from outside her protected class were treated more favorably

because, while Jolly-Castello presented evidence of patient complaints made

regarding the mammograms performed by other mammography technicians, she

failed to present proof that those technicians inspired the same volume of

complaints or that the problems with those mammograms were of the same

severity as the complaints against her. Id. at 27-30. Accordingly, the magistrate



                                          4
judge found that Jolly-Castello failed to establish a prima facie case of

discrimination and recommended granting summary judgment for GHS as to Jolly-

Castello’s discriminatory termination claim. Id. at 30. The magistrate judge also

explained that even if Jolly-Castello had established a prima facie case of

discriminatory termination, the claim still would have failed because she did not

show that GHS’ legitimate, nondiscriminatory reason for terminating her - namely

that she inspired multiple patient complaints - was pretextual. Id. at 30-41.

      Regarding Jolly-Castello’s retaliation claim, the magistrate judge

recommended granting summary judgment for GHS but did not address whether

Jolly-Castello established a prima facie case of retaliation. Id. at 41-43. Rather,

the magistrate judge stated that Jolly-Castello failed to raise a genuine issue of

material fact as to whether GHS’ legitimate, non-retaliatory rationale for her

termination was pretextual. Id. at 43.

      Neither Jolly-Castello nor GHS objected to the magistrate judge’s report and

recommendation. The district court adopted the magistrate judge’s report and

recommendation and granted the defendant’s motion for summary judgment. R4-

76.

      On appeal, Jolly-Castello argues that she alleged at least five reasons

showing pretext, and contends that in reviewing each of those reasons, the district



                                           5
court took on the role of the jury and resolved the disputed material facts in favor

of GHS. She specifically points out that it was the jury’s function to determine

whether the source of the patients’ pain came from the mammogram or from an

underlying health condition. She goes on to argue that whether the alleged

complaints against her should have been considered informal – and unlikely to

result in disciplinary action – or serious complaints – that required more follow-up

– was a factual question for the jury as was the credibility of the complaints.

                                  II. DISCUSSION

      We review a district court’s grant of summary judgment de novo. Thomas v.

Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007) (per curiam).

Summary judgment is appropriate when the evidence, viewed in the light most

favorable to the nonmoving party, presents no genuine issue of material fact and

compels judgment as a matter of law. Id.

      A plaintiff may establish a discrimination claim under Title VII by direct or

circumstantial evidence. When the latter is relied on, we use the burden shifting

framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.

Ct. 1817 (1973). See Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th

Cir. 2004). “Under this framework, the plaintiff first has the burden of establishing

a prima facie case of discrimination, which creates a rebuttable presumption that



                                           6
the employer acted illegally.” Id.

      Arguments not addressed in a party’s brief are abandoned, and we have the

authority to affirm the district court’s ruling on grounds other than those relied

upon by the district court. Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955,

970 n.32, 972 (11th Cir. 2008).

A. Discrimination Claim

      Under the burden shifting framework of McDonnell Douglas, an employee

must first establish a prima facie case of discrimination before the burden shifts to

the employer to articulate legitimate, nondiscriminatory reasons for the

discrimination, after which the burden shifts back to the plaintiff to produce

evidence sufficient to allow a reasonable fact finder to conclude that the

employer’s reasons were pretextual. See Wilson, 376 F.3d at 1087. Jolly-

Castello’s brief fails to address the district court’s adverse ruling regarding her

prima facie case. Jolly-Castello does not argue on appeal that any similarly

situated employees outside of her protected class were treated more favorably.

Because establishing a prima facie case is required before the burden shifts to the

employer, and then back to Jolly-Castello to prove pretext, the arguments in her

brief regarding pretext are irrelevant. Jolly-Castello’s discrimination claim has

been abandoned. See Davis, 516 F.3d at 972.



                                           7
B. Retaliation Claim

       Passing references to issues in an appellate brief are insufficient to raise a

claim for appeal. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6

(11th Cir. 1989) (holding that mention of an issue in a brief’s Statement of the

Case was insufficient to preserve that issue for appellate review). In her brief’s

Nature of the Case section, Jolly-Castello states that the instant case is an action for

race, national origin, and retaliation discrimination; however, she neither makes

any arguments or statements alluding to retaliation throughout the remainder of her

brief, nor does she cite any law related to retaliation. Jolly-Castello abandoned her

claim of retaliation by failing to argue it in her initial brief. See id.; Davis, 516

F.3d at 970 n.32, 972.

                                  III. CONCLUSION

       Jolly-Castello appeals the district court’s grant of GHS’ motion for summary

judgment. As we have explained, Jolly-Castello has abandoned both her claim of

discrimination and retaliation on appeal. Accordingly, the summary judgment

granted by the district court is AFFIRMED.




                                            8